UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 0 Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2009 Date of reporting period: November 30, 2008 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 11/30/08 (Unaudited) COMMON STOCKS (98.9%)(a) Shares Value Australia (2.7%) Abacus Property Group (R) 2,439,470 $440,546 APA Group 1,269,033 2,250,859 Australand Property Group (R) 9,180,450 1,754,639 Caltex Australia, Ltd. 396,225 1,925,499 Commonwealth Property Office Fund (R) 2,457,951 2,121,207 Crane Group, Ltd. 388,286 2,032,738 Flight Centre, Ltd. 438,286 2,496,817 ING Office Fund (R) 2,505,401 1,796,167 Macquarie Office Trust 3,293,904 652,623 Nufarm, Ltd. 412,541 2,475,509 Pacific Brands, Ltd. 2,986,666 1,453,224 Wotif.com Holdings, Ltd. 1,847,060 4,138,250 Austria (0.6%) Andritz AG 141,181 3,288,731 Bank Austria Creditanstalt AG (acquired 08/07/08, cost $-) (F)(RES)(NON) 471 EVN AG 146,458 1,971,954 Belgium (1.1%) Bekaert SA 22,497 1,448,520 Euronav NV 257,939 3,078,943 Gimv NV 13,677 508,111 Mobistar SA 66,406 4,549,463 Bermuda (1.6%) Aspen Insurance Holdings, Ltd. 252,614 4,655,676 Axis Capital Holdings, Ltd. 149,562 3,785,414 Hiscox, Ltd. 1,185,456 5,680,350 Canada (5.5%) Atco, Ltd. Class I 83,600 2,478,288 Biovail Corp. 570,900 5,003,445 Canaccord Capital, Inc. 346,802 1,156,940 Canadian Western Bank 164,300 2,090,246 Dorel Industries, Inc. Class B 156,800 3,405,777 Ensign Energy Services, Inc. 482,900 5,694,943 Forzani Group, Ltd. (The) 461,032 3,277,126 Home Capital Group, Inc. 193,364 2,812,993 Inmet Mining Corp. 318,646 4,952,140 Leon's Furniture, Ltd. 72,500 491,922 Melcor Devlopments, Ltd. 86,242 292,582 Methanex Corp. 573,236 6,250,958 Northbridge Financial Corp. 192,200 5,005,273 Pason Systems, Inc. 417,085 3,975,447 Zargon Energy Trust 85,800 900,969 Cayman Islands (0.3%) Herbalife, Ltd. 139,700 2,483,866 Denmark (1.9%) D/S Norden 218,817 5,861,522 Dampskibsselskabet Torm A/S (S) 257,150 3,016,327 East Asiatic Co., Ltd. A/S 171,709 5,600,406 Sydbank A/S 202,740 2,272,032 Finland (1.3%) Jaakko Poyry Group OYJ 130,461 1,369,582 Konecranes OYJ 340,379 5,053,455 Rautaruukki OYJ 334,510 5,115,598 France (8.9%) Air France-KLM 360,662 4,688,002 Beneteau SA 418,216 3,835,567 Cap Gemini SA 152,108 4,902,582 Ciments Francais Class A 61,868 4,716,808 CNP Assurances 38,428 2,476,575 Dassault Systemes SA 87,346 3,390,610 Havas Advertising SA 1,075,980 1,988,160 IMS-International Metal Service 111,322 1,590,301 Legrand SA 124,174 1,971,222 Neopost SA 47,560 3,402,437 Nexans SA 53,683 3,167,957 Publicis Group SA 188,982 4,397,163 Rexel SA 349,337 2,822,293 SEB SA 95,676 2,906,807 Sperian Protection 69,969 4,738,318 Teleperformance 285,128 6,845,795 Thales SA 275,300 10,298,675 Vallourec SA 76,318 8,127,667 Germany (5.1%) Continental AG (NON) 94,174 6,756,740 Deutsche Lufthansa AG 377,747 4,990,775 ElringKlinger AG 219,329 1,975,594 Fielmann AG 79,827 4,507,928 Freenet AG (NON) 148,550 680,152 Fuchs Petrolub AG 64,739 2,762,504 Fuchs Petrolub AG (Preference) 9,668 362,114 Gildemeister AG 681,556 5,180,792 KWS Saat AG 39,335 5,103,255 Norddeutsche Affinerie AG 113,912 3,946,409 Symrise AG 246,169 2,917,881 Wacker Chemie AG 29,913 3,041,047 Wincor Nixdorf AG 55,606 2,058,692 Greece (0.6%) Public Power Corp. SA 146,194 2,144,952 Titan Cement Co. SA 165,904 2,825,972 Guernsey (0.5%) Amdocs, Ltd. (NON) 228,275 4,289,287 Hong Kong (3.0%) ASM Pacific Technology 552,300 1,527,044 Chaoda Modern Agriculture 7,413,175 4,302,950 CNPC Hong Kong, Ltd. 5,600,000 1,762,183 Dah Sing Financial Group 833,600 1,634,464 Guangdong Investment, Ltd. 11,660,000 3,857,805 Industrial & Commercial Bank of China 703,000 660,547 KHD Humboldt Wedag International, Ltd. (NON) 101,425 1,073,077 Orient Overseas International, Ltd. 1,514,960 2,388,044 Television Broadcasts, Ltd. 504,000 1,712,625 VTech Holdings, Ltd. 1,063,000 3,183,554 Wheelock and Co., Ltd. 830,000 1,583,238 Wing Hang Bank, Ltd. 483,000 2,253,462 Hungary (0.3%) OTP Bank Rt (NON) 171,387 2,533,919 India (0.9%) Canara Bank 210,386 714,934 Satyam Computer Services., Ltd. 899,035 4,405,225 Sesa GOA, Ltd. 1,791,842 2,698,061 Ireland (2.2%) DCC PLC 307,997 4,122,984 Dragon Oil PLC (NON) 1,838,402 4,227,642 FBD Holdings PLC 59,067 502,557 Kingspan Group PLC 1,229,813 4,997,591 Paddy Power PLC 301,167 5,298,804 Italy (2.6%) ACEA SpA 112,691 1,447,769 Credito Emiliano SpA 419,546 2,170,859 Danieli & Co. SpA 288,621 2,212,161 Fondiaria-Sai SpA 3,922 41,447 Merloni Electtrodomestici SpA 625,394 3,364,342 Milano Assicurazioni SpA 1,466,232 4,600,533 Recordati SpA 794,774 4,168,231 Sai-Soc Assicuratrice Industriale SpA (SAI) 267,989 4,779,110 Japan (23.4%) ADEKA Corp. 504,100 3,100,844 Aeon Fantasy Co., Ltd. 94,500 582,820 Aica Kogyo Co., Ltd. 85,800 825,031 ASKUL Corp. (S) 139,100 2,258,422 Axell Corp. 431 1,579,640 BML, Inc. 91,700 1,876,118 Brother Industries, Ltd. 656,700 4,455,723 Canon Electronics, Inc. 91,600 1,259,158 Capcom Co., Ltd. 286,600 5,823,247 Century Leasing System, Inc. 123,400 1,100,496 Chiyoda Integre Co., Ltd. 305,500 4,061,485 Daifuku Co., Ltd. 1,229,000 6,829,420 FCC Co., Ltd. 361,500 3,409,114 Fuyo General Lease Co., Ltd. 166,410 2,683,087 Hakuhodo DY Holdings, Inc. 65,600 3,358,712 Hirose Electric Co., Ltd. 36,600 3,319,833 Hisamitsu Pharmaceutical Co., Inc. 163,500 6,540,638 Hitachi Systems & Services, Ltd. 23,200 302,497 Hokuto Corp. 135,100 3,467,134 Japan Aviation Electronics Industry, Ltd. 437,000 1,680,639 Kansai Paint Co., Ltd. 556,000 2,685,923 Kansai Urban Banking Corp. 1,838,000 2,801,928 Keihin Corp. 519,500 4,122,876 Kintetsu World Express, Inc. 73,900 1,235,203 Kobayashi Pharmaceutical Co., Ltd. 125,700 4,611,884 Komori Corp. 411,000 4,383,151 Leopalace21 Corp. 520,000 4,884,993 Musashi Seimitsu Industry Co., Ltd. 245,400 2,497,822 Musashino Bank, Ltd. (The) 85,900 2,780,513 Nifco, Inc. 261,100 2,694,303 Nihon Kohden Corp. 308,300 5,491,640 Nihon Parkerizing Co., Ltd. 200,000 1,913,473 Nippon Seisen Co., Ltd. 8,000 16,826 Nippon Shinyaku Co., Ltd. 209,000 2,456,934 Nissin Kogyo Co., Ltd. 515,400 3,917,379 NTT Urban Development Corp. 3,093 3,139,972 Okinawa Cellular Telephone Co. 248 481,309 Ono Pharmaceutical Co., Ltd. 151,300 6,668,947 Onward Kashiyama Co., Ltd. 668,000 4,956,134 RECRM RESEARCH Co., Ltd. 2,699 719,028 Ricoh Leasing Co., Ltd. 146,200 2,054,929 Sankyo Co., Ltd. 253,500 13,800,307 Santen Pharmaceutical Co., Ltd. 436,500 11,558,391 Seikagaku Corp. 79,000 809,971 Shima Seiki Manufacturing, Ltd. 276,700 5,229,193 Shimano, Inc. 129,900 4,802,114 Shin-Etsu Polymer Co., Ltd. (S) 679,100 2,775,406 Stanley Eelctric Co., Ltd. 528,400 6,346,900 Suruga Bank, Ltd. (The) 255,000 2,572,759 Taiyo Ink Manufacturing Co., Ltd. 233,000 3,846,491 Tamron Co., Ltd. 366,400 3,152,773 Tanabe Seiyaku Co., Ltd. 555,000 6,901,961 Tokai Rika Co., Ltd. 494,300 4,695,696 Tokai Tokyo Securities Co., Ltd. 661,000 1,476,332 Tokyu Land Corp. 1,156,000 3,230,357 Trend Micro, Inc. 112,500 3,279,529 Yamato Kogyo Co., Ltd. 211,500 4,726,598 Luxembourg (0.8%) Oriflame Cosmetics SA SDR 145,850 3,994,549 Regus Group PLC 3,268,956 2,931,107 Malaysia (0.2%) Tanjong PLC 390,000 1,348,537 Mexico (0.3%) Grupo Financiero Banorte SA de CV 1,519,100 2,428,972 Netherlands (2.0%) Arcadis NV (S) 411,257 3,772,601 Hunter Douglas NV (S) 143,994 3,322,465 Koninklijke Boskalis Westminster NV 150,940 4,318,172 SNS Reaal 371,660 2,294,723 Vastned Retail NV (R) 33,918 1,231,896 Wavin NV 617,370 2,140,601 New Zealand (0.1%) Fletcher Building, Ltd. 250,939 772,157 Norway (1.4%) Sparebank 1 SR Bank 519,655 2,084,191 Tandberg ASA 486,110 4,978,970 TGS Nopec Geophysical Co. ASA (NON) 650,900 4,255,837 Veidekke ASA 372,200 1,087,339 Portugal (0.2%) Banco BPI SA 1,119,799 2,068,834 Singapore (1.6%) Keppel Land, Ltd. 3,558,000 3,206,691 Macquarie MEAG Prime REIT (R) 5,438,000 1,760,325 MobileOne Asia, Ltd. 2,722,500 2,264,399 Neptune Orient Lines, Ltd. 3,842,000 2,656,150 Singapore Press Holdings, Ltd. 1,569,000 3,688,523 South Africa (0.4%) Aquarius Platinum, Ltd. 1,519,608 3,270,388 South Korea (3.7%) Cheil Communications, Inc. 19,805 2,666,341 Daegu Bank 433,710 2,062,344 Dong Wha Pharmaceutical Industrial Co., Ltd. 110,790 2,443,789 Halla Climate Control 548,520 3,045,612 Honam Petrochemical, Corp. 67,033 2,015,991 Hyundai Mipo Dockyard 64,976 5,780,671 LG Chemical, Ltd. 88,255 4,176,844 LG Home Shopping, Inc. 47,556 1,507,075 Lotte Confectionery Co., Ltd. 3,930 3,280,579 Pusan Bank 447,980 1,849,837 SK Corp. 54,456 3,205,046 Spain (2.4%) Acerinox SA 248,035 3,350,266 Gestevision Telecinco SA (S) 491,135 4,342,215 Indra Sistemas SA Class A 235,466 4,816,455 Obrascon Huarte Lain SA 167,840 1,938,689 Sociedad General de Aguas de Barcelona SA Class A 153,605 2,863,626 Technicas Reunidas SA 139,172 3,243,847 Sweden (2.7%) AF AB Class B 84,060 1,139,846 Hoganas AB Class B 229,800 2,219,906 JM AB 393,700 1,519,337 KappAhl Holding AB 900,100 3,135,002 Peab AB 1,759,479 3,941,267 Seco Tools AB Class B 590,900 4,360,036 SKF AB Class B 928,788 7,420,226 Switzerland (6.5%) Addax Petroleum Corp. 271,300 4,797,057 Baloise Holding AG Class R 120,493 6,758,496 Banque Cantonale Vaudoise (BCV) 29,381 8,187,314 Bucher Industries AG 58,301 4,894,012 Forbo Holding AG (NON) 13,521 2,616,343 Geberit International AG 62,867 5,816,318 George Fischer AG (NON) 26,763 5,142,415 Helvetia Patria Holding 22,344 3,860,653 Logitech International SA (NON) 297,062 3,892,756 Partners Group Holding AG 32,575 1,967,584 Schindler Holding AG 95,419 3,867,394 Sika AG 3,981 2,801,981 Tecan Group AG 52,689 1,948,499 Taiwan (1.4%) Compal Electronics, Inc. 37,836 19,687 Greatek Electronics, Inc. 5,601,951 3,198,668 Hung Poo Real Estate Development Corp. 946,652 548,993 President Chain Store Corp. 1,656,000 3,903,446 Sincere Navigation 3,841,135 2,753,057 U-Ming Marine Transport Corp. 1,594,000 1,782,252 United Kingdom (12.7%) Amlin PLC 1,713,575 9,715,230 Antofagasta PLC 1,046,654 7,021,927 Ashmore Group PLC 995,088 1,716,975 Aveva Group PLC 361,831 2,937,341 Beazley Group PLC 7,532 13,010 Berkeley Group Holdings PLC (NON) 614,632 8,006,104 BlueBay Asset Management 739,697 790,123 Brit Insurance Holdings PLC 471,839 1,483,605 Close Brothers Group PLC 691,847 5,109,265 Daily Mail and General Trust Class A 703,490 3,213,191 Dana Petroleum PLC (NON) 384,125 5,179,750 Davis Service Group PLC 1,013,918 3,634,160 Drax Group PLC 275,509 2,603,373 Great Portland Estates PLC (R) 292,192 1,138,074 Greggs PLC 73,899 3,642,171 Halfords Group PLC 962,457 3,556,301 Hargreaves Lansdown, PLC 779,196 1,884,717 Holidaybreak PLC 345,688 984,928 Investec PLC 151,155 627,609 JKX Oil & Gas PLC 1,209,265 2,796,053 John Wood Group PLC 979,394 3,248,307 Keller Group PLC 397,611 3,014,944 Man Group PLC 883,726 3,447,095 Next PLC 298,820 5,130,970 RAB Capital PLC (S) 2,289,115 382,458 Rathbone Brothers 199,021 2,274,034 Renishaw PLC 298,563 2,447,088 Schroders PLC 363,456 4,766,112 Shire PLC 776,759 10,762,678 Spectris PLC 299,705 1,971,710 Tomkins PLC 2,355,633 3,984,501 Vedanta Resources PLC 278,412 2,644,971 Total common stocks (cost $1,249,462,248) WARRANTS (%)(a)(NON) Expiration Strike date Price Warrants Value Buru Energy, Ltd. (Australia) 10/10/10 AUD 0.94 100,901 $858 Total warrants (cost $-) SHORT-TERM INVESTMENTS (2.6%)(a) Principal Value amount/shares Short-term investments held as collateral for loaned securities with a yield of 0.15% and a due date of December 1, 2008 (d) $7,606,617 $7,606,522 Federated Prime Obligations Fund 2,313,479 2,313,479 U.S. Treasury Bills for an effective yield of 0.88%, May 15, 2009 1,261,000 1,255,917 U.S. Treasury Bills for effective yeilds ranging from 0.10% to 0.61%, December 4, 2008 11,537,000 11,536,842 Total short-term investments (cost $22,712,760) TOTAL INVESTMENTS Total investments (cost $1,272,175,008) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/08 (aggregate face value $294,136,597) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $33,992,930 $39,624,161 1/21/09 $(5,631,231) British Pound 45,185,477 47,712,910 12/17/08 (2,527,433) Canadian Dollar 22,180,183 23,962,045 1/21/09 (1,781,862) Euro 60,864,534 64,348,900 12/17/08 (3,484,366) Japanese Yen 5,167,126 5,041,887 12/17/08 125,239 Norwegian Krone 33,019,137 41,347,831 12/17/08 (8,328,694) Swedish Krona 23,771,456 25,904,323 12/17/08 (2,132,867) Swiss Franc 43,620,727 46,194,540 12/17/08 (2,573,813) Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/08 (aggregate face value $268,240,604) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $30,581,964 $33,377,291 1/21/09 $2,795,327 British Pound 32,481,337 32,740,214 12/17/08 258,877 Canadian Dollar 33,341,201 35,711,785 1/21/09 2,370,584 Euro 75,356,059 81,522,557 12/17/08 6,166,498 Japanese Yen 356,478 351,117 12/17/08 (5,361) Norwegian Krone 59,649,908 63,765,343 12/17/08 4,115,435 Swedish Krona 18,681,195 20,442,795 12/17/08 1,761,600 Swiss Franc 325,929 329,502 12/17/08 3,573 Total Key to holding's currency abbreviations AUD Australian Dollar NOTES (a) Percentages indicated are based on net assets of $866,078,382 . (b) The aggregate identified cost on a tax basis is $1,272,716,239, resulting in gross unrealized appreciation and depreciation of $66,695,398 and $460,272,770, respectively, or net unrealized depreciation of $393,577,372. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at November 30, 2008 was $ or less than 0.1% of net assets. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2008, the value of securities loaned amounted to $7,063,220. Certain of these securities were sold prior to period-end. The fund received cash collateral of $7,606,522 which is pooled with collateral of other Putnam funds into 1 issue of short-term investments. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On November 30, 2008, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at November 30, 2008. At November 30, 2008, liquid assets totaling $8,868,280 have been designated as collateral for open forward contracts. SDR, after the name of a foreign holding stands for Swedish Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $3,129 for the period ended November 30, 2008. During the period ended November 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $7,701,861 and $12,571,689, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $71,303,256 $ Level 2 807,835,611 (8,868,494) Level 3 Total $879,138,867 $(8,868,494) * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of November 30, 2008: Investment in Securities Other Financial Instruments* Balance as of August 31, 2008 $1,182,577 $ Accrued discounts/premiums Realized Gain / Loss 531,528 Change in net unrealized appreciation (depreciation) (513,712) Net Purchases / Sales (1,200,393) Net Transfers in and/or out of Level 3 Balance as of November 30, 2008 $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 0 Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2009 Date of reporting period: November 30, 2008 Item 1. Schedule of Investments: Putnam New Value Fund The fund's portfolio 11/30/08 (Unaudited) COMMON STOCKS (89.3%)(a) Shares Value Aerospace and defense (2.0%) Boeing Co. (The) 163,900 $6,987,057 Lockheed Martin Corp. 54,000 4,163,940 Banking (1.8%) Bank of America Corp. 528,542 8,588,808 National City Corp. 588,700 1,183,287 Beverage (0.6%) Pepsi Bottling Group, Inc. (The) 187,200 3,386,448 Biotechnology (0.3%) Amgen, Inc. (NON) 32,700 1,816,158 Chemicals (0.2%) Lubrizol Corp. (The) 33,300 1,169,496 Commercial and consumer services (1.2%) Service Corporation International 1,138,500 6,626,070 Computers (1.1%) Hewlett-Packard Co. 169,500 5,979,960 Conglomerates (4.8%) General Electric Co. 967,400 16,610,258 Honeywell International, Inc. 151,200 4,212,432 Textron, Inc. 135,438 2,062,721 Tyco International, Ltd. (Bermuda) 177,900 3,718,110 Consumer finance (0.3%) Capital One Financial Corp. 39,000 1,341,990 Consumer goods (2.2%) Clorox Co. 104,369 6,174,470 Energizer Holdings, Inc. (NON) 139,100 6,039,722 Containers (0.8%) Crown Holdings, Inc. (NON) 267,500 4,293,375 Electric utilities (9.0%) Edison International 381,800 12,752,120 FirstEnergy Corp. 187,500 10,983,750 NV Energy, Inc. 812,900 7,706,292 PG&E Corp. 483,800 18,403,752 Electrical equipment (0.8%) WESCO International, Inc. (NON) 309,500 4,577,505 Electronics (4.1%) Avnet, Inc. (NON) 308,000 4,385,920 Intel Corp. 777,600 10,730,880 Texas Instruments, Inc. 467,800 7,283,646 Financial (4.2%) Assurant, Inc. 253,700 5,523,049 Discover Financial Services 378,900 3,876,147 JPMorgan Chase & Co. 443,691 14,047,257 Food (0.5%) Tyson Foods, Inc. Class A 429,300 2,880,603 Health-care services (3.5%) AmerisourceBergen Corp. 313,600 9,831,360 UnitedHealth Group, Inc. 210,400 4,420,504 WellPoint, Inc. (NON) 146,000 5,197,600 Homebuilding (0.3%) Lennar Corp. 216,100 1,536,471 Insurance (4.7%) ACE, Ltd. (Switzerland) 136,400 7,126,900 Allstate Corp. (The) 281,700 7,166,448 Axis Capital Holdings, Ltd. (Bermuda) 86,800 2,196,908 Chubb Corp. (The) 189,092 9,711,765 Landamerica Financial Group, Inc. 166,422 16,642 Investment banking/Brokerage (2.5%) Goldman Sachs Group, Inc. (The) 93,000 7,346,070 Merrill Lynch & Co., Inc. 335,100 4,430,022 Morgan Stanley 144,100 2,125,475 Machinery (0.8%) Parker-Hannifin Corp. 110,100 4,522,908 Manufacturing (0.4%) Teleflex, Inc. 51,400 2,435,332 Medical technology (1.6%) Boston Scientific Corp. (NON) 199,600 1,231,532 Covidien, Ltd. 207,300 7,639,005 Metals (2.1%) Freeport-McMoRan Copper & Gold, Inc. Class B 92,700 2,223,873 Nucor Corp. 256,500 9,151,920 Natural gas utilities (0.4%) Energen Corp. 71,800 2,211,440 Oil and gas (17.1%) Chevron Corp. 315,400 24,919,754 Devon Energy Corp. 62,900 4,550,186 Exxon Mobil Corp. 419,800 33,646,970 Hess Corp. 121,800 6,582,072 Marathon Oil Corp. 252,400 6,607,832 Nexen, Inc. (Canada) 110,400 2,135,136 Occidental Petroleum Corp. 255,800 13,849,012 Valero Energy Corp. 131,500 2,413,025 Pharmaceuticals (3.7%) Eli Lilly & Co. 281,600 9,616,640 Merck & Co., Inc. 359,500 9,605,840 Wyeth 36,500 1,314,365 Railroads (1.4%) Norfolk Southern Corp. 154,600 7,648,062 Regional Bells (4.6%) Verizon Communications, Inc. 771,100 25,176,415 Retail (6.6%) Best Buy Co., Inc. 154,300 3,195,553 Big Lots, Inc. (NON) 419,308 7,346,276 CVS Caremark Corp. 55,100 1,594,043 Home Depot, Inc. (The) 427,900 9,888,769 Staples, Inc. 363,300 6,306,888 TJX Cos., Inc. (The) 362,500 8,272,250 Schools (2.0%) Career Education Corp. (NON) 597,041 11,033,318 Telecommunications (0.3%) Embarq Corp. 46,700 1,524,288 Tobacco (1.2%) Philip Morris International, Inc. 155,400 6,551,664 Toys (0.8%) Mattel, Inc. 331,900 4,537,073 Trucks and parts (0.3%) Autoliv, Inc. (Sweden) 77,500 1,479,475 Waste Management (1.1%) Republic Services, Inc. 259,100 6,218,400 Total common stocks (cost $573,919,495) CONVERTIBLE BONDS AND NOTES (1.6%)(a) Principal amount Value Ford Motor Co. cv. sr. notes 4 1/4s, 2036 $11,600,000 $3,567,000 MGIC Investment Corp. 144A cv. jr. unsec. sub. debs. 9s, 2063 17,304,000 5,191,200 Total convertible bonds and notes (cost $23,062,507) CONVERTIBLE PREFERRED STOCKS (0.7%)(a) Shares Value Entergy Corp. $3.813 cv. pfd. 72,696 $3,598,452 Total convertible preferred stocks (cost $3,276,037) SHORT-TERM INVESTMENTS (8.3%)(a) Shares Value Federated Prime Obligations Fund $45,738,861 $45,738,861 Total short-term investments (cost $45,738,861) TOTAL INVESTMENTS Total investments (cost $645,996,900) (b) NOTES (a) Percentages indicated are based on net assets of $553,409,927 . (b) The aggregate identified cost on a tax basis is $662,847,304, resulting in gross unrealized appreciation and depreciation of $51,777,766 and $162,488,853, respectively, or net unrealized depreciation of $110,711,087. (NON) Non-income-producing security. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $12,793 for the period ended November 30, 2008. During the period ended November 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $2,433,784 and $16,459,271, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $539,779,565 $ Level 2 12,356,652 Level 3 Total $552,136,217 $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 0 Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2009 Date of reporting period: November 30, 2008 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 11/30/08 (Unaudited) COMMON STOCKS (99.4%)(a) Shares Value Aerospace and defense (1.3%) Innovative Solutions & Support, Inc. 219,609 $898,201 Teledyne Technologies, Inc. (NON) 41,500 1,685,730 Airlines (2.0%) Copa Holdings SA Class A (Panama) 63,200 1,401,144 SkyWest, Inc. 169,600 2,577,920 Automotive (1.3%) American Axle & Manufacturing Holdings, Inc. 351,400 885,528 ArvinMeritor, Inc. 185,000 730,750 Snap-On, Inc. 26,400 951,720 Banking (9.5%) BancTec, Inc. 144A (NON) 482,500 1,712,875 Citizens Republic Bancorp, Inc. 148,318 350,030 City Holding Co. 52,000 1,841,840 Colonial Bancgroup, Inc. 290,000 727,900 Columbia Banking Systems, Inc. 81,300 817,065 East West Bancorp, Inc. 111,300 1,647,240 First Horizon National Corp. 126,100 1,348,009 Hanmi Financial Corp. 222,900 523,815 PacWest Bancorp 32,200 856,520 Provident Bankshares Corp. 226,640 2,134,949 Renasant Corp. 97,712 1,890,727 South Financial Group, Inc. (The) 66,800 288,576 Sterling Bancshares, Inc. 257,900 1,727,930 Synovus Financial Corp. 121,000 1,006,720 Webster Financial Corp. 110,200 1,653,000 Whitney Holding Corp. 13,900 243,667 Building materials (0.4%) Interface, Inc. Class A 131,000 725,740 Chemicals (2.8%) Airgas, Inc. 47,300 1,690,975 Olin Corp. 107,700 1,764,126 Omnova Solutions, Inc. (NON) 445,200 471,912 RPM, Inc. 118,800 1,424,412 Spartech Corp. 47,500 275,500 Commercial and consumer services (0.7%) Deluxe Corp. 123,700 1,301,324 Communications equipment (3.0%) ARRIS Group, Inc. (NON) 233,851 1,681,389 Belden CDT, Inc. 35,200 613,184 F5 Networks, Inc. (NON) 55,200 1,374,480 Foundry Networks, Inc. (NON) 54,800 848,852 Netgear, Inc. (NON) 112,500 1,361,250 Computers (2.0%) Emulex Corp. (NON) 145,400 1,036,702 Ixia (NON) 201,253 1,235,693 Monotype Imaging Holdings, Inc. (NON) 212,895 1,149,633 SMART Modular Technologies WWH, Inc. (NON) 546,613 491,952 Construction (0.4%) Quanex Building Products Corp. 81,225 752,144 Consumer finance (0.2%) Capital Trust, Inc. Class A (R) 64,475 322,375 Consumer goods (1.6%) Elizabeth Arden, Inc. (NON) 97,500 1,374,750 Prestige Brands Holdings, Inc. (NON) 227,722 1,780,786 Consumer services (0.7%) Stamps.com, Inc. (NON) 144,900 1,283,814 Containers (0.8%) Grief, Inc. Class A 47,100 1,561,365 Distribution (1.8%) Spartan Stores, Inc. 146,400 3,472,608 Electric utilities (4.3%) Black Hills Corp. 70,546 1,820,792 UIL Holdings Corp. 59,700 1,778,463 UniSource Energy Corp. 80,900 2,270,863 Westar Energy, Inc. 128,000 2,589,440 Electrical equipment (0.6%) WESCO International, Inc. (NON) 74,600 1,103,334 Electronics (3.9%) Benchmark Electronics, Inc. (NON) 125,849 1,595,765 EnerSys (NON) 97,200 829,116 General Cable Corp. (NON) 61,367 1,013,169 Mellanox Technologies, Ltd. (Israel) (NON) 150,900 1,116,660 Park Electrochemical Corp. 17,290 307,416 Technitrol, Inc. 27,728 97,048 TTM Technologies, Inc. (NON) 181,500 927,465 Zoran Corp. (NON) 236,500 1,778,480 Energy (oil field) (2.0%) GulfMark Offshore, Inc. (NON) 51,100 1,446,130 Tidewater, Inc. 62,100 2,451,708 Financial (1.5%) Advanta Corp. Class B 285,700 842,815 Financial Federal Corp. 73,800 1,418,436 MGIC Investment Corp. 271,300 737,936 Food (2.5%) Ruddick Corp. 108,300 2,963,088 Weiss Markets, Inc. 64,400 2,036,328 Forest products and packaging (2.0%) Universal Forest Products, Inc. 56,279 1,183,547 Wausau Paper Corp. 265,300 2,729,937 Health-care services (3.5%) AMERIGROUP Corp. (NON) 106,600 2,618,096 AMN Healthcare Services, Inc. (NON) 178,236 1,589,865 HealthSpring, Inc. (NON) 175,880 2,566,089 Hooper Holmes, Inc. (NON) 898,100 215,544 Insurance (11.5%) American Equity Investment Life Holding Co. 298,700 1,857,914 Arch Capital Group, Ltd. (Bermuda) (NON) 22,200 1,504,938 Assured Guaranty, Ltd. (Bermuda) (S) 78,000 876,720 Endurance Specialty Holdings, Ltd. (Bermuda) 39,600 1,066,032 FBL Financial Group, Inc. Class A 36,497 414,971 Hanover Insurance Group, Inc. (The) 55,800 2,249,856 Infinity Property & Casualty Corp. 57,200 2,624,908 IPC Holdings, Ltd. (Bermuda) 35,600 996,800 Navigators Group, Inc. (NON) 47,641 2,586,906 Presidential Life Corp. 174,700 1,879,772 Safety Insurance Group, Inc. 87,100 3,055,468 Selective Insurance Group 158,598 3,641,410 Investment banking/Brokerage (2.5%) Eaton Vance Corp. 20,700 395,784 SWS Group, Inc. 158,600 2,318,732 TradeStation Group, Inc. (NON) 309,000 2,169,180 Leisure (0.7%) Arctic Cat, Inc. 225,588 1,364,807 Machinery (2.4%) Applied Industrial Technologies, Inc. 62,800 1,196,968 Chart Industries, Inc. (NON) 65,400 625,224 Imation Corp. 94,300 1,252,304 Middleby Corp. (The) (NON) 49,700 1,608,789 Manufacturing (1.0%) Knoll, Inc. 189,000 2,035,530 Media (0.3%) Journal Communications, Inc. Class A 223,900 530,643 Medical technology (1.0%) Cutera, Inc. (NON) 225,080 2,000,961 Metal fabricators (1.9%) Mueller Industries, Inc. 81,800 1,905,940 USEC, Inc. (NON) 469,000 1,805,650 Metals (0.3%) Haynes International, Inc. (NON) 35,300 643,519 Natural gas utilities (2.8%) Energen Corp. 41,500 1,278,200 Laclede Group, Inc. (The) 25,000 1,317,000 Southwest Gas Corp. 117,400 3,040,660 Office equipment and supplies (0.8%) Ennis Inc. 160,400 1,631,268 Oil and gas (2.0%) Approach Resources, Inc. (NON) 63,100 548,339 Cabot Oil & Gas Corp. Class A 30,400 911,088 St. Mary Land & Exploration Co. 70,300 1,413,733 Swift Energy Co. (NON) 49,200 1,051,404 Pharmaceuticals (0.8%) Owens & Minor, Inc. 40,500 1,681,965 Real estate (5.2%) Arbor Realty Trust, Inc (R) 134,300 366,639 DiamondRock Hospitality Co. (R) 147,010 546,877 Entertainment Properties Trust (R) 56,172 1,377,899 Getty Realty Corp. (R) 131,400 2,458,494 Hersha Hospitality Trust (R) 261,376 920,044 M/I Schottenstein Homes, Inc. 75,700 797,878 MFA Mortgage Investments, Inc. (R) 430,560 2,665,166 NorthStar Realty Finance Corp. (R) 175,275 595,935 Pennsylvania Real Estate Investment Trust (R) 110,400 496,800 Restaurants (0.2%) Ruby Tuesday, Inc. (NON) 322,900 371,335 Retail (7.1%) Brown Shoe Co., Inc. 157,700 889,428 Coldwater Creek, Inc. (NON) 285,300 547,776 Haverty Furniture Cos., Inc. 205,700 1,746,393 Iconix Brand Group, Inc. (NON) 210,100 1,779,547 Jos. A. Bank Clothiers, Inc. (NON) 83,900 1,640,245 Nautilus, Inc. (NON) 451,320 1,326,881 OfficeMax, Inc. 201,800 1,099,810 Pier 1 Imports, Inc. (NON) 612,154 544,817 School Specialty, Inc. (NON) 53,100 850,662 Sonic Automotive, Inc. 187,700 604,394 Stage Stores, Inc. 95,500 551,990 Steven Madden, Ltd. (NON) 92,600 1,584,386 Timberland Co. (The) Class A (NON) 77,400 785,610 Semiconductor (1.1%) Cohu, Inc. 19,607 219,598 GSI Group, Inc. (NON) 147,225 157,531 Micrel, Inc. 166,500 1,232,100 Ultra Clean Holdings, Inc. (NON) 254,502 536,999 Shipping (1.1%) Arkansas Best Corp. 82,500 2,190,375 Software (0.4%) Chordiant Software, Inc. (NON) 321,154 883,174 Staffing (0.3%) Gevity HR, Inc. 382,200 607,698 Technology (0.9%) CACI International, Inc. Class A (NON) 38,600 1,714,226 Technology services (1.7%) CSG Systems International, Inc. (NON) 109,000 1,835,560 United Online, Inc. 235,700 1,562,691 Telecommunications (3.4%) Centennial Communications Corp. (NON) 224,700 1,736,931 Earthlink, Inc. (NON) 274,293 1,826,791 Novatel Wireless, Inc. (NON) 291,700 1,117,211 NTELOS Holdings Corp. 24,500 544,145 Oplink Communications, Inc. (NON) 188,100 1,420,155 Textiles (1.2%) American Apparel, Inc. (NON) 173,200 736,100 Perry Ellis International, Inc. (NON) 119,700 648,774 Phillips-Van Heusen Corp. 55,964 976,015 Total common stocks (cost $302,836,505) INVESTMENTCOMPANIES (0.8%)(a) Shares Value Hercules Technology Growth Capital, Inc. 250,062 $1,612,900 Total investment companies (cost $2,964,882) PURCHASED OPTIONS OUTSTANDING (%)(a) Expiration date/ Contract strike price amount Value Chart Industries, Inc.(Call) Dec-08/$40.00 15,225 $ Total purchased options outstanding (cost $64,402) $ SHORT-TERM INVESTMENTS (0.3%)(a) Principal amount Value Short-term investments held as collateral for loaned securities with a yield of 0.24% and a due date of December 1, 2008 (d) $606,104 $606,100 Total short-term investments (cost $606,100) TOTAL INVESTMENTS Total investments (cost $306,471,889) (b) WRITTEN OPTIONS OUTSTANDING at 11/30/08 (premiums received $67,599) (Unaudited) Contract Expiration date/ amount strike price Value Chart Industries, Inc. (Call) $30,450 Dec-08/$45.00 $ $ NOTES (a) Percentages indicated are based on net assets of $197,029,534 . (b) The aggregate identified cost on a tax basis is $309,038,154, resulting in gross unrealized appreciation and depreciation of $15,472,338 and $126,388,677, respectively, or net unrealized depreciation of $110,916,339. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2008, the value of securities loaned amounted to $619,324. The fund received cash collateral of $606,100 which is pooled with collateral of other Putnam funds into 1 issue of short-term investments. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at November 30, 2008. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $8,013 for the period ended November 30, 2008. During the period ended November 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $23,541,062 and $24,513,164, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ $ Level 2 2,318,975 67,599 Level 3 Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2009
